By the Court.

Lumpkin, J.
delivering the opinion.
. Printup sued Mitchell for $30©. They held jointly a note for $600 on one Lawrence. Mitchell gave Printup his receipt acknowledging that Printup was joint owner of the paper. Lawrence paid Mitchell the note. Mitchell sold PrintupTa negro for $600; and insisting that Printup’s interest in the Lawrence note was settled'in this way, he pleaded payment, and set-off to Printup’s' suit. Larkin Barnett swore on the trial, that while Printup was working on the Railroad, he heard him admit that his interest in thé Lawrence note was settled in the purchase made of Mitchell., The jury rendered a general verdict for Mitchell. Both parties complained of the finding, each insisting that • he had lost $300. Printup, however, moved for a new trial, on sundry grounds, which we deem it unnecessary to notice, as they have no merit in them; and- amongst the rest, upon the ground of newly discovered evidence, which was that he could prove by two witnesses, that Printup got through his work on the Railroad in 1847, when the purchase of the negro, as the bill of sale showed was not made until 1849, two years thereafter; and upon this ground, the Court granted a new trial.
Was the Court right?
A new trial will not be granted on the ground of newly discovered testimony, the sole object of which is to impeach the credibility of a witness sworn on the trial. 9. Ga. R. 4. But the evidence in this case does not propose to go so far ven as that. It merely shows that Barnett, the witness, was *184mistaken in fixing the conversation with Printup in 1847. He may lie wrong as to the date, and yet the jury might well believe, that he heard this statement by Printup at some subsequent time. It is many years since this transaction occurred.
We hold therefore, that the Court was in error in granting, a new trial in this case.
Judgment reversed.